Citation Nr: 1014811	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression.

REPRESENTATION

Appellant represented by:  Texas Veterans Commission

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to 
November 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 2008 
rating decision of the VA Regional Office (RO) in Waco, Texas 
that denied service connection for anxiety and depression, 
not otherwise specified (NOS), to include as secondary to 
speech impediment.  


FINDINGS OF FACT

1.  Anxiety and depression are not attributable to service or 
a service-connected connected disease or injury.

2.  A psychiatric disorder was not manifest during service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety and 
depression, was not incurred in or aggravated by service and 
is not proximately due to or the result of a service-
connected disease or injury. 38 U.S.C.A. §§ 1110, 1153, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he now has anxiety and depression 
that were incurred in or aggravated by service, or are 
secondary to a speech impediment, for which service 
connection should be granted.  In many statements in the 
record, the Veteran appears to contend that prior to service, 
at age 17, after having to identify his brother in a body bag 
who had been killed in Vietnam, he became psychologically 
traumatized, could barely function, was withdrawn and 
introverted and developed a stutter.  He maintains that when 
he volunteered and entered service, the pre-existing 
psychiatric disability was aggravated beyond normal 
progression as the result of constantly being made fun of, 
humiliated and mocked because of the speech impediment.  He 
avers that this created such emotional and psychological 
damage that it was recognized by military personnel, who as a 
result, changed his orders from being deployed to Vietnam to 
being transferred to a base in Alaska because it was felt 
that he could not handle the war theater.  The Veteran states 
that after service, he did not recover and spent 30 years 
being a drifter because of emotional damage from service.  In 
the alternative, the appellant argues that current 
psychiatric disability began in service because of cruel 
treatment and emotional abuse by fellow servicemembers 
because of his stutter.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

Here, the Veteran was sent a letter in March 2008 prior to 
the initial unfavorable decision on the claim.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Notification that 
included information pertaining to a disability rating and an 
effective date for the award if service connection were 
granted was also sent to the appellant at that time.  In this 
case, however, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claimed condition.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive VA and private clinic notes have been 
associated with the claims folder.  The whole of the record, 
including his detailed personal statements have been read and 
carefully considered.

The Veteran has not been afforded a VA examination.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  

In this case, there is no reliable lay or medical foundation 
to support the claim of service connection for an acquired 
psychiatric disorder other than lay assertions which are not 
deemed to be credible for reasons explained in the legal 
analysis portion of this decision.  Additionally, there is no 
reliable evidence which satisfies the second or third 
criterion of the McLendon analysis to establish service 
connection also due to lack of credibility on the Veteran's 
part.  The Board therefore finds that the evidence on file is 
adequate to render a decision on the claim, and that an 
examination is not necessary.

As well, the Veteran has not identified, and the record does 
not otherwise indicate any additional existing evidence that 
is necessary or is able to be secured for a fair adjudication 
of the claim that has not been obtained.  Therefore, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claim of entitlement to service connection for 
an acquired psychiatric disorder is ready to be considered on 
the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.306 (2009). 

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. 
§ 3.310(a) (through September 6, 2006).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. 38 C.F.R. 
§ 3.310(b) (2009).

Factual Background

The Veteran's service treatment records reflect that on 
examination in January 1969 for entrance into service, his 
psychiatric status was evaluated as normal.  On the Report of 
Medical History, he denied frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry and nervous trouble of any sort.  The service treatment 
records contain no complaints or references to psychiatric 
symptoms.  He was seen in the mental hygiene clinic in April 
1971 requesting speech therapy for a stutter he said he had 
had since age 13.  He specifically wanted to try hypnosis but 
was informed the army would not provide this service.  It was 
noted that he was offered assistance by a clinic for such 
problems but that he failed to show up for the appointments 
leading staff to believed he lacked sincerity in his purpose.  
In January 1970, it was noted that he had had a speech defect 
[since age 13] and that therapy had not helped much.  On 
examination in September 1971 for discharge from active duty, 
his psychiatric status was evaluated as normal.  

Post service records reflect that the Veteran fell from a 30-
foot height in October 2001 while on a construction site.  He 
complained of anxiety and was noted to be disoriented on 
hospitalization.  The appellant subsequently underwent 
exploratory laparotomy and splenectomy.  On evaluation, it 
was reported that the Veteran appeared to be perseverating 
and acted as if he had a concussion.  He answered questions 
but was slow to come up with names, dates and places.  

In a letter to VA dated in February 2003, the Veteran 
appeared to seek admission to the detoxification program.  He 
stated that he had had problems with depression, anxiety and 
stuttering long before the accident and had been in prior 
substance abuse programs at VA in 1994 and 2000.  The 
appellant reported that he was homeless.  

A claim for service connection for anxiety disorder caused or 
aggravated by military service was received in January 2008.

VA outpatient records from December 2002 reflect diagnoses of 
alcohol dependence, cocaine dependence, marijuana abuse, 
ADHD, depression NOS (not otherwise specified), and anxiety 
NOS secondary to speech impediment.  It was noted in February 
2003 that he served in the army in the infantry and was in 
combat in Vietnam but was not exposed to any blood.  The 
Veteran admitted to using IV methamphetamine and heroin 
between 1969 and 1998, as well as cocaine through 2002.  
Subsequent VA outpatient records through 2008 show that he 
received ongoing treatment that included psychological 
workup, intensive psychotherapy, and medication management 
for symptoms that included anger and stress issues, and 
continuing anxiety and depression.  It was noted that alcohol 
abuse and homelessness were his primary problems.  He 
underwent vocational rehabilitation consultation.  Chronic 
alcohol and drug abuse continued to be cited, as well as 
chronic social maladjustment.  He was admitted into alcohol 
detoxification in December 2007.  The VA social work service 
assisted him in transitioning to a more stable living 
arrangement.

Legal Analysis

At the outset, the Board points out that although it was 
recorded one occasion in VA outpatient records that the 
Veteran served in combat in Vietnam, the record does not 
confirm any Vietnam service.  Moreover, the Veteran has 
vehemently denied that he had service in Vietnam.  Therefore, 
as he did not serve in combat, the tenets of 38 U.S.C.A. 
§ 1154 (West 2002) are not applicable.

The Veteran relates that he was in a fragile condition 
because of the tragic loss of his brother prior to service, 
and that the cruelty and insensitivity of fellow 
servicemembers heightened an already compromised mental 
state.  The record reflects, however, that the Veteran 
affirmatively denied nervous trouble of any sort on service 
entrance examination.  This militates against a finding that 
psychiatric disability preexisted service.  Furthermore, the 
service treatment records were essentially silent and the 
separation psychiatric evaluation was normal.  Although he 
may be competent to assert that he had psychiatric 
manifestations prior to service, the Board finds that this 
remote assertion is inconsistent with the record and that the 
assertion is not credible.  Therefore, this is a regular 
service connection issue rather than a case that involves the 
presumption of soundness.  We find that a psychiatric 
disorder did not predate service.

He also ascribes current psychiatric disability to emotional 
distress from being teased and picked on because of his 
stutter in service.  Service treatment records do show that 
the Veteran reported a history of stutter since age 13.  
However, the service records do not show that he reported any 
psychiatric symptoms or problems, and psychiatric status was 
evaluated as normal on separation from service.  The 
appellant places particular emphasis on the fact that he 
although he received training for Vietnam duty, he was not 
sent there because of his emotional state.  However, there is 
no documentation in the record to the effect that he was not 
deployed to Vietnam because of a compromised psychiatric 
status.  There is no indication that he was released from 
active duty on account of psychiatric disability.  
Furthermore, although seen over in the mental hygiene clinic 
for his stutter, there was no complaint of identification of 
a psychiatric disability.

The available evidence first indicates complaints of an 
acquired psychiatric disorder, primarily diagnosed as anxiety 
and depression, in VA outpatient records dating from 2002.  
The Veteran has also stated that he was admitted in 1994 for 
a substance abuse problem.  However, there is nothing in 
service and in the post service period that confirms that the 
appellant has a psychiatric disorder related to active duty.  
In multiple statements in the record, the Veteran has 
attested to significant psychiatric debility and continuing 
problems in this regard during and after service.  The Board 
reiterates, however, that no complaints or findings of this 
nature were referred to in service, nor does the post service 
record document any disability in this regard for many years 
after discharge from active duty.  

To the extent that the Veteran asserts that there is 
continuity of psychiatric symptomatology from service, the 
normal in-service findings, his silent inservice and 
immediate post service records in this regard constitute 
negative evidence and strongly tend to disprove this 
assertion.  We also find his post service assertions of onset 
and continuity to be unreliable.  The Veteran has been 
inconsistent as to the onset of his psychiatric disorder.  At 
times, he has asserts that he had a psychiatric disorder 
prior to service, whereas at other times, he has asserted 
that it started in service.  He has also been inconsistent 
with the start of stuttering, varying the onset to age 14 and 
at another time at age 17 and the viewing of a body.  We also 
find that the appellant has varied his report of whether he 
was in Vietnam [We conclude based on his DD-214 that he was 
not in Vietnam.].  The Veteran is not a reliable historian.

In view of the fact that the Veteran is an inconsistent 
historian, the normal psychiatric evaluations during service 
and the absence of other evidence in proximity to service, we 
find that his assertions of inservice onset (or aggravation) 
of a psychiatric disorder to be not credible.  The normal in-
service findings and lack of a showing of psychiatric 
disability for so many years after discharge from active duty 
clearly militate against a finding that the Veteran's 
assertions of continuing symptoms in service and continuity 
of symptomatology thereafter are credible.  

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity. Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is 
obligated to and fully justified in determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  In this 
instance, the Board finds that the Veteran's assertions of 
chronicity during service and continuity of symptomatology 
are not credible.

The Board has carefully considered the Veteran's lay 
statements and history that psychiatric disability is related 
to service.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation. 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  A layman is competent to report that he or 
she experiences symptoms as such come through one of the 
senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  In 
this regard, the Veteran is competent to report prior 
symptoms and state that he had a psychiatric problem in 
service and continuing symptoms thereafter.  If submitted, 
lay evidence must be considered when a Veteran seeks 
disability benefits.  38 C.F.R. § 3.307(b) (2009) clearly 
states that the factual basis for proving the existence of a 
chronic disease may be established by medical evidence, 
competent lay evidence or both.  Thus, nothing in the 
regulatory or statutory provisions noted above requires both 
medical and competent lay evidence; rather, they make clear 
that competent lay evidence can be sufficient in and of 
itself.  This is not to say that the Board may not discount 
lay evidence when discounting is appropriate.  Rather, the 
Board, as fact finder, is obligated to, and fully justified 
in determining whether lay evidence is credible in and of 
itself. i.e., because of possible bias, conflicting 
statements, etc.  Nor do we hold that the Board cannot weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record. See Buchanan supra.

In this regard, the Board concludes that the Veteran has not 
been a reliable historian and that his later account and 
history of a psychiatric disorder preexisting service, in 
service and continuing after are not credible.  The Board 
finds the contemporaneous service records to be highly 
probative of whether there was psychiatric symptomatology in 
service.  The normal in-service findings and the silent post 
service record for many years clearly weigh against the lay 
evidence in this regard.  However, although the evidence 
currently shows diagnosed psychiatric conditions, there is 
little persuasive evidence linking them to service.  
Therefore, when considering the entirety of the evidence of 
record, the Board finds that there is neither inservice 
chronicity nor continuity of symptomatology of the claimed 
psychiatric disorders in service. See 38 C.F.R. § 3.303.

The Board would also point out that he is not service-
connected for any disorder, therefore, it is unnecessary to 
discuss whether an acquired psychiatric disorder is secondary 
to a service-connected disease or injury.  

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
post service psychiatric disorders are related to service, or 
to any incidents therein.  The Board thus finds that the 
preponderance of the evidence is against the claim and 
service connection for an acquired psychiatric disorder, to 
include anxiety and depression, must be denied. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety and depression, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


